Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments 
Applicant arguments, see Remarks, filed March 16, 2021 with respect to the 103 rejection has been fully considered and persuasive. The 35 USC 103 of claims 1-18 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lock See Yu-Jahnes. Reg. No. 38,667,  on April 22, 2021.
The application has been amended as follows: 
4. (Currently amended) The method of claim 3, wherein the icons appearing on the map are pins.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The next closest prior art is “Intelligent rail-air travel planner” Published by Centre for Railway Information Suystems in 1991 discloses a method of creating a travel itinerary and determining the optimal route. 
The prior art of record do not teach neither singly nor in combination teach the claimed limitations as recited below in claims 1-16.
“allowing the user to select using the computing device a date range for each destination of the plurality of destinations of the multi-destination trip by interacting with the calendar, and receiving, at the server computer, input from the user indicative of the date range for each destination of the plurality of destinations of the multi-destination trip; determining in a processor of the server computer, and causing to be shown on the graphical user interface simultaneously with the map and the calendar, price and availability information relating to (i) the travel product type, (ii) the plurality of destinations of the multi- destination trip selected by the user, and (iii) the selected date ranges corresponding to the plurality of destinations of the multi-destination trip selected by the user; upon receiving the input from the user indicative of the modified date range, and without awaiting further input from the user, determining in the .”
The prior art of record do not teach neither singly nor in combination teach the claimed limitations as recited below in claim 17.
“allowing the user to select using the computing device a date range for each destination of the plurality of destinations of the multi-destination trip by interacting with the calendar, and receiving, at the server computer, input from the user indicative of the date range for each destination of the plurality of destinations of the multi-destination trip; determining in a processor of the server computer, and causing to be shown on the graphical user interface simultaneously with the map and the calendar, price and availability information relating to (i) the first travel product type, (ii) the plurality of destinations of the multi-destination trip selected by the user, and (iii) the selected date ranges corresponding to the at least one of the plurality of destinations of the multi-destination trip selected by the user; upon receiving the input from the user indicative of the second travel product type, and without awaiting further input 

The prior art of record do not teach neither singly nor in combination teach the claimed limitations as recited below in claim 18.
“allowing the user to select using the computing device a date range for each destination of the plurality of destinations of the multi-destination trip by interacting with the calendar, and receiving, at the server computer, input from the user indicative of the date range for each destination of the plurality of destinations of the multi-destination trip; determining in a processor of the server computer, and causing to be shown on the graphical user interface simultaneously with the map and the calendar, price and availability information relating to (i) the travel product type, (ii) the plurality of .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ZEINA ELCHANTI/Examiner, Art Unit 3628